Coxe, J.,
(after stating the facte as above.) The plaintiff and defendant-are citizens of different states. The amount in controversy exceeds $500. There can be no doubt that the defendant was “ found ” hero. Ex parte Schollenberger, 96 U. S. 369; Railroad Co. v. Harris, 12 Wall. 65; Gray v. Mining Co., 21 Fed. Rep. 288; U. S. v. Telephone Co., 29 Fed. Rep. 17. Every requirement of the act of 1875, necessary to confer jurisdiction, is present. To dismiss the cause in such circumstances would be without precedent. Whether or not the action could have been brought in the state courts is a matter of no moment. The United States courts do not look to state legislation or the decisions of state tribunals for sources of *626.jurisdiction. If tbe contention of the defendant is correct, the state legislatures, by limiting the jurisdiction of their own courts, can at the same time limit the jurisdiction of the federal courts. Such a proposition cannot be maintained. This court had occasion to pass upon a somewhat similar proposition in Edwards v. Insurance Co., 20 Fed. Rep. 452. There can be no doubt ás to the jurisdiction of the court. The motion is denied.